

	

		II

		109th CONGRESS

		1st Session

		S. 672

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Smith (for himself,

			 Mr. Baucus, Mr.

			 McCain, Mr. Bingaman,

			 Mr. Johnson, Ms. Cantwell, Mr.

			 Cochran, and Mr. Domenici)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend part E of title IV of the Social Security Act to

		  provide equitable access for foster care and adoption services for Indian

		  children in tribal areas.

	

	

		1.Short titleThis Act may be cited as the

			 Indian and Alaska Native Foster Care

			 and Adoption Services Amendments of 2005.

		2.Authority of

			 Indian tribes to receive Federal funds for foster care and adoption

			 assistance

			(a)Children placed

			 in tribal custody eligible for foster care fundingSection 472(a) of

			 the Social Security Act

			 (42 U.S.C.

			 672(a)(2)) is amended by striking paragraph (2) and inserting

			 the following:

				

					(2)the placement and

				care of a child under this section shall be the responsibility of—

						(A)the State agency

				administering the State plan approved under section 471;

						(B)any other public

				agency with which the State agency administering or supervising the

				administration of the State plan approved under section 471 has made an

				agreement that is in effect; or

						(C)an Indian tribe

				(as defined in section 479B(e)) or an intertribal consortium, if the Indian

				tribe or intertribal consortium—

							(i)does not operate

				a program under section 479B; and

							(ii)(I)has a cooperative

				agreement with a State under section 479B(c); or

								(II)submits to the Secretary a description

				of the arrangements (jointly developed or developed in consultation with the

				State) made by the Indian tribe or intertribal consortium for the payment of

				funds and the provision of the child welfare services and protections required

				under this title;

								.

			(b)Programs

			 operated by Indian tribal organizationsPart E of title IV of the

			 Social Security Act (42 U.S.C. 670 et

			 seq.) is amended by adding at the end the following:

				

					479B.Programs

				operated by Indian tribal organizations

						(a)Definitions of

				Indian tribe; tribal organizationIn this section, the terms Indian

				tribe and tribal organization have the meanings given those

				terms in section 4 of the Indian

				Self-Determination and Education Assistance Act (25 U.S.C.

				450b).

						(b)ApplicationExcept

				as provided in subsection (b), this part shall apply to an Indian tribe that

				elects to operate a program under this part in the same manner as this part

				applies to a State.

						(c)Modification of

				plan requirements

							(1)In

				generalIn the case of an Indian tribe submitting a plan for

				approval under section 471, the plan shall—

								(A)in lieu of the

				requirement of section 471(a)(3), identify any service area and population to

				be served by the Indian tribe; and

								(B)in lieu of the

				requirement of section 471(a)(10), provide for the approval of foster homes in

				accordance with tribal standards and in a manner that ensures the safety of,

				and accountability for, children placed in foster care.

								(2)Determination

				of Federal share

								(A)Per capita

				income

									(i)In

				generalFor purposes of determining the Federal medical

				assistance percentage applicable to an Indian tribe under paragraphs (1) and

				(2) of section 474(a), the calculation of the per capita income of an Indian

				tribe shall be based on the service population of the Indian tribe as defined

				in the plan of the tribe, in accordance with paragraph (1)(A).

									(ii)Consideration

				of other informationBefore making a calculation under clause

				(i), the Secretary shall consider any information submitted by an Indian tribe

				that the Indian tribe considers relevant to the calculation of the per capita

				income of the Indian tribe.

									(B)Administrative

				expendituresThe Secretary shall, by regulation, determine the

				proportions to be paid to Indian tribes pursuant to section 474(a)(3), except

				that in no case shall an Indian tribe receive a lesser proportion than the

				corresponding amount specified for a State under that section.

								(C)Sources of

				non-federal shareAn Indian tribe may use Federal or State funds

				to match payments for which the Indian tribe is eligible under section

				474.

								(3)Modification of

				other requirementsOn the request of an Indian tribe, the

				Secretary may modify any requirement under this part if, after consulting with

				the Indian tribe, the Secretary determines that modification of the requirement

				would advance the best interests and the safety of children served by the

				Indian tribe.

							(4)ConsortiumThe

				participating Indian tribes of an intertribal consortium may develop and submit

				a single plan under section 471 that meets the requirements of this

				section.

							(d)Cooperative

				agreements

							(1)In

				generalAn Indian tribe or intertribal consortium and a State may

				enter into a cooperative agreement for the administration or payment of funds

				under this part.

							(2)Effect of

				section on agreementsIf an Indian tribe or intertribal

				consortium and a State enter into a cooperative agreement that incorporates any

				of the provisions of this section, those provisions shall be valid and

				enforceable.

							(3)Prior existing

				agreementsA cooperative agreement under paragraph (1) that is in

				effect as of the date of enactment of this section shall remain in full force

				and effect, subject to the right of either party to the agreement to revoke or

				modify the agreement pursuant to the terms of the agreement.

							(e)RegulationsNot

				later than 1 year after the date of enactment of this section, the Secretary,

				in consultation with Indian tribes and tribal organizations, shall promulgate

				regulations to carry out this section.

						.

			(c)Effective

			 dateThe amendments made by this section take effect on the date

			 of enactment of this Act, regardless of the date on which regulations are

			 promulgated to carry out the amendments.

			

